            Case 1:19-cr-00203-DAD-BAM Document 36 Filed 12/02/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-204-DAD-BAM
                                                                 1:19-CR-203-DAD-BAM
12                                Plaintiff,
                                                        STIPULATION TO VACATE STATUS
13                          v.                          CONFERENCE AND SET CHANGE OF PLEA;
                                                        AND ORDER
14   PATRICK LEE GONZALES,
                                                        DATE: December 9, 2020
15                                Defendant.            TIME: 1:00 p.m.
                                                        COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on December 9, 2020. The parties stipulate to vacate the
18 status conference, to set this case for change of plea before Judge Dale A. Drozd on January 25, 2021, at

19 10:00 a.m., and to exclude time under the Speedy Trial Act between December 9, 2020, and January 25,

20 2021.
21          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
22 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

23 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

24 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district

25 judges to continue all criminal matters to a date after May 2, 2021.1 This and previous General Orders,

26 as well as the declarations of judicial emergency, were entered to address public health concerns related
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION TO VACATE STATUS CONFERENCE AND        1
30     SET CHANGE OF PLEA
            Case 1:19-cr-00203-DAD-BAM Document 36 Filed 12/02/20 Page 2 of 5


 1 to COVID-19.

 2           Although the General Orders and declarations of emergency address the district-wide health

 3 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 4 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 5 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 6 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 7 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 8 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 9 findings on the record “either orally or in writing”).
10           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

11 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

12 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

13 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

14 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

15 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

16 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

17 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

18           The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

19 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

20 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has
21 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

22 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

23 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

24 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

25 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

26 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated
27 by the statutory rules.

28           In light of the societal context created by the foregoing, this Court should consider the following

       STIPULATION TO VACATE STATUS CONFERENCE AND          2
30     SET CHANGE OF PLEA
           Case 1:19-cr-00203-DAD-BAM Document 36 Filed 12/02/20 Page 3 of 5


 1 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 2 justice exception, § 3161(h)(7) (Local Code T4). 2

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through his counsel of record, hereby stipulate as follows:

 6          1.      By previous order, this matter was set for status on December 9, 2020.

 7          2.      By this stipulation, the parties now move to vacate the status conference, to set a change

 8 of plea for January 25, 2021, at 10:00 a.m. before the Honorable Judge Dale A. Drozd, and to exclude

 9 time between December 9, 2020, and January 25, 2021, under Local Code T4.
10          3.      The parties agree and stipulate, and request that the Court find the following:

11                  a)      These cases are related, for purposes of discovery production, to a months-long

12          investigation into the Hells Angels Motorcycle Club in Modesto, which included over 90 days of

13          federal wiretaps. As such, the government has represented that the discovery associated with this

14          case includes over 7,000 pages of police reports, FBI serials, wiretap documents, intercepted

15          calls and text messages, photographs, cell phone reports, and other media. This discovery has

16          been either produced directly to counsel and/or made available for inspection and copying. All

17          of this discovery has been either produced directly to counsel and/or made available for

18          inspection and copying.

19                  b)      The parties have also reached a plea agreement, and need the additional time to

20          schedule a change of plea hearing.

21                  c)      Counsel for defendant believes that failure to grant the above-requested

22          continuance would deny him/her the reasonable time necessary for effective preparation, taking

23          into account the exercise of due diligence.

24                  d)      The government does not object to the continuance.

25                  e)      In addition to the public health concerns cited by the General Orders, and

26          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION TO VACATE STATUS CONFERENCE AND        3
30     SET CHANGE OF PLEA
           Case 1:19-cr-00203-DAD-BAM Document 36 Filed 12/02/20 Page 4 of 5


 1          this case because some of the parties are high-risk due to factors such as age and medical

 2          conditions. Counsel for the parties have also been limited in their ability to conduct investigation

 3          and research the case due to shelter-in-home orders and remote working limitations.

 4                  f)     Based on the above-stated findings, the ends of justice served by continuing the

 5          case as requested outweigh the interest of the public and the defendant in a trial within the

 6          original date prescribed by the Speedy Trial Act.

 7                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8          et seq., within which trial must commence, the time period of December 9, 2020 to January 25,

 9          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

10          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

11          of the Court’s finding that the ends of justice served by taking such action outweigh the best

12          interest of the public and the defendant in a speedy trial. In addition, this continuance results

13          from the period of time between when the parties reached a plea agreement and when the

14          defendant will enter the plea, and therefore it is deemed excludable pursuant to 18 U.S.C.§

15          3161(h)(7)(A), B(iv) [Local Code T4]. See United States v. Alvarez-Perez, 629 F.3d 1053, 1058

16          (9th Cir. 2010).

17          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

19 must commence.

20          IT IS SO STIPULATED.

21

22

23

24

25

26
27

28

       STIPULATION TO VACATE STATUS CONFERENCE AND        4
30     SET CHANGE OF PLEA
           Case 1:19-cr-00203-DAD-BAM Document 36 Filed 12/02/20 Page 5 of 5

      Dated: December 1, 2020                               MCGREGOR W. SCOTT
1                                                           United States Attorney
2
                                                            /s/ ROSS PEARSON
3                                                           ROSS PEARSON
                                                            Assistant United States Attorney
4

5     Dated: December 1, 2020                               /s/ JAI GOHEL
                                                            JAI GOHEL
6
                                                            Counsel for Defendant
7                                                           PATRICK LEE GONZALES
                                                            (Authorized by email on
8                                                           December 1, 2020)

9
10
                                                    ORDER
11
            IT IS SO ORDERED that the status conference set for December 9, 2020 be vacated and a change
12
     of plea hearing be set for January 25, 2021, at 10:00 a.m. before District Judge Dale A. Drozd. Time
13
     is excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).
14
     IT IS SO ORDERED.
15

16      Dated:    December 2, 2020                           /s/ Barbara   A. McAuliffe        _
                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO VACATE STATUS CONFERENCE AND       5
30    SET CHANGE OF PLEA
